     Case 1:19-cv-00973-HSO-JCG Document 14 Filed 01/04/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


NIGELLUS DEVONTE DAVIS                      §                       PLAINTIFF
                                            §
                                            §
v.                                          §    Civil No. 1:19cv973-HSO-JCG
                                            §
                                            §
MISS. LOTTERY & SPORTS                      §
BETTING                                     §                     DEFENDANT


                     FINAL JUDGMENT OF DISMISSAL

     THIS MATTER is before the Court sua sponte. For the reasons given in its

Order of Dismissal entered this date, the Court enters judgment pursuant to Federal

Rule of Civil Procedure 58. Accordingly,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, this civil action

is DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 4th day of January, 2021.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE
